March 20, 2014 Via EDGAR Division of Corporate Finance U.S. Securities & Exchange Commission treet North East Washington, D.C.20549-3561 Attn: Ms. Jennifer Thompson Accounting Branch Chief Re:Yappn Corp. Form 10-K for Fiscal Year Ended May 31, 2013 File No. 000-55082 Filed September 13, 2013 Ladies and Gentlemen: This letter confirms that Yappn Corp. will respond to the comment letter from the staff of the Securities and Exchange Commission, dated March 2014, by April 9, 2014. If you have any questions, please feel free to contact David B. Manno, Esq. of Sichenzia Ross Friedman Ference LLP (212 981-6772). Sincerely, /s/ Craig McCannell Craig McCannell Chief Financial Officer
